DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CORY DEVON ANDERSON,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-1498

                              [April 26, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Lawrence Michael Mirman, Judge; L.T. Case No.
432015CF000053A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acuña, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.